DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2014/0186709 (US ‘709).
As to Claim 1, US ’709 discloses a complex nickel oxide containing lithium and other elements with has a carbon content of 0.08 % by mass or less (Abstract).  The Examiner notes the term “nickel complex oxide” in the claim is given the broadest reasonable interpretation as any oxide that contains nickel and other elements.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘709 as applied to claim 1 above, and further in view of US 2017/0043403 (US ‘403).
As to Claim 1, US ‘709 describes a process whereby nickel hydroxides containing additional transition metals (which the Examiner construes as a nickel complex hydroxide) and “nickel 
US ‘403 further notes that nickel oxides produced by washing and roasting nickel hydroxides yield nickel oxides that contain low impurity levels of sulfur and carbon (para. 0010-0011). 
It would have been obvious to one of ordinary skill in the art to subject to produce the nickel complex oxides of US ‘709 to the washing/roasting steps of US ‘403 for the purposes of producing oxides that have carbon impurity levels as low as possible i.e. 0.15 mass % or lower. 
As to Claim 3, US ‘709 discloses a process of taking the nickel oxide produced by roasting with a lithium compound and firing the mixture (para. 0079).  
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Specifically, none of the prior art discloses a nickel complex oxide with the mass of carbon present further specifying 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 5/6/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761